            Case 2:13-cv-00093-RFB-NJK Document 325 Filed 07/23/20 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    D. RANDALL GILMER (Bar No. 14001)
      Chief Deputy Attorney General
3    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
4    State of Nevada
     Office of the Attorney General
5    555 East Washington Ave., #3900
     Las Vegas, Nevada 89101
6    (702) 486-3711 (phone)
     (702) 486-3773 (fax)
7    Email: jfrost@ag.nv.gov

8    Attorneys for Defendants Tanya Hill,
     Francisco Sanchez, Brian Williams,
9    State of Nevada, and the Nevada
     Department of Corrections
10

11

12                           UNITED STATES DISTRICT COURT

13                                  DISTRICT OF NEVADA

14    DE’MARIAN A. CLEMONS,                           Case No. 2:13-cv-00093-RFB-NJK

15            Plaintiff,

16    vs.                                            STIPULATION AND ORDER FOR
                                                      DISMISSAL WITH PREJUDICE
17    BRIAN WILLIAMS, et al.,

18            Defendants.

19

20          It is stipulated and agreed by and between Plaintiff De’Marian Clemons, by and

21   through counsel, Stephen F. Raiola, Esq.; Defendants Tanya Hill, Francisco Sanchez, Brian

22   Williams, State of Nevada, and the Nevada Department of Corrections (the “State

23   Defendants”), by and through counsel, D. Randall Gilmer, Chief Deputy Attorney General,

24   and Jared M. Frost, Senior Deputy Attorney General; and Defendant Cheryl Dressler, by

25   and through counsel, Kerry S. Doyle, Esq, that the above-captioned matter be dismissed

26   with prejudice, and that each party will bear their own attorney fees and costs. This

27   stipulation is made and based on a Settlement Agreement reached by the parties. The

28   ///


                                            Page 1 of 2
          Case 2:13-cv-00093-RFB-NJK Document 325 Filed 07/23/20 Page 2 of 2


1    parties further state that they have resolved this matter in its entirety, and that the Court

2    may accordingly close the case.

3     DATED: July 21, 2020.                          DATED: July 21, 2020.

4
                                                     AARON D. FORD
5                                                    Nevada Attorney General
6

7     /s/ Michael L. Rosenthal                       By: /s/ Jared M. Frost
8     MICHAEL L. ROSENTHAL, Esq.                     JARED M. FROST
      Stephen F. Raiola, Esq.                        Senior Deputy Attorney General
9     Covington & Burling LLP                        D. RANDALL GILMER
      One City Center                                Chief Deputy Attorney General
10    850 Tenth Street, NW                           Office of the Nevada Attorney General
11    Washington, D.C. 20001                         555 E. Washington Avenue, Suite 3900
                                                     Las Vegas, Nevada 89101
12    Attorneys for Plaintiff
                                                     Attorneys for the State Defendants
13

14
      DATED; July 21, 2020.
15

16    /s/ Kerry S. Doyle
17    KERRY S. DOYLE, Esq.
      Doyle Law Office, PLLC
18    4600 Kietzke Lane, Suite I-207
      Reno, Nevada 89502
19

20    Attorney for Cheryl Dressler

21

22                                             ORDER

23            IT IS SO ORDERED. This matter is DISMISSED WITH PREJUDICE and the

24    Clerk is directed to close the case.
                                                    ________________________________
                                                     DATED ______________ ____, 2020.
25
                                                    RICHARD F. BOULWARE, II
26                                                  UNITED STATES DISTRICT JUDGE
                                                     _________________________________________
27                                                  DATED thisSTATES
                                                     UNITED     22nd day of July, 2020.
                                                                       DISTRICT    JUDGE
28


                                             Page 2 of 2
